 
 
I 
108th CONGRESS
2d Session
H. R. 4647 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2004 
Mr. McKeon introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for certain lands to be held in trust for the Utu Utu Gwaitu Paiute Tribe. 
 
 
1. Lands to be held in trustSection 902(b) of the California Indian Land Transfer Act (Public Law 106–568; 114 Stat. 2921) is amended— 
(1)by striking 3,525.8 and inserting 3,765.8; and 
(2)by adding at the end the following: 
 
(9)Utu utu gwaitu paiute tribeLands to be held in trust for the Utu Utu Gwaitu Paiute Tribe, Benton Paiute Reservation are comprised of the approximately 240 acres described as follows: Mount Diablo Base and Meridian, Township 2 South, Range 31 East Section 11: SE ½ and E ½ of SW ¼.. 
 
